Jenkins, P. J.,
dissenting. Upon tbe essential question involved in the main bill of exceptions I respectfully differ with my colleagues. Section 17 a (2) of the bankruptcy act as amended provides that “a discharge in bankruptcy shall release a bankrupt from all of his provable debts, except such as . . are liabilities . . for wilful and malicious injuries to the . . property of another.” “In order to come within that meaning as a judgment for a wilful and malicious injury to person or property, it is not necessary that the cause of action be based upon special malice, so that «without it the action could not be maintained. . . Malice, in common acceptation, means ill will against a person, but in its legal sense it means a wrongful act, done intentionally, without just cause or excuse.” Tinker v. Colwell, 193 U. S. 473, 485, 486. • Whatever the earlier diver*712sity of view, the question seems now settled by the rulings in Covington v. Rosenbusch, 148 Ga. 459, and in McIntyre v. Kavanaugh, 242 U. S. 138. In those cases it was held that one who, without authority of the owner, deliberately converts to his own use the property of another “is guilty of a wilful and malicious injury to property, within the meaning of the bankrupt act, sec. 17 (2) as amended . ., and consequently his liability is not released by a discharge in bankruptcy.” In the instant ease it was admitted in the agreed statement of facts that the fertilizer for which the note sued on was given was delivered under an express written consignment contract, by which the defendants as agents were to deliver back unsold material, the proceeds of the property sold, and all evidences of debt therefor, the title to all of which remained in the plaintiff; that the defendants disposed of all of this property and returned nothing to the plaintiffs, but that the proceeds were “used in the defendants’ business and lost and without the permission or consent of plaintiffs.” This was not a mere technical conversion, such as was controlling in Walker v. Capital City Grocery Co., 28 Ga. App. 531, but was a conversion such as falls within the statute. In my opinion the trial court properly ruled, under this provision of the bankrupt apt, that the bankrupt’s discharge was ineffective.